                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


       STARELLEN CARTER,
                                                     Case No. 18-cv-13824
               Plaintiff,
                                              UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                      GERSHWIN A. DRAIN
    CITY OF FERNDALE, ET AL.,
                                               UNITED STATES MAGISTRATE JUDGE
                                                      R. STEVEN WHALEN
              Defendants.
                                       /

         ORDER ACCEPTING AND ADOPTING REPORT AND
       RECOMMENDATION [#8] AND DISMISSING PLAINTIFF’S
                 COMPLAINT SUA SPONTE [#1]

      The Court referred all pretrial matters in this case to Magistrate Judge R.

Steven Whalen. On December 14, 2018, Magistrate Judge Whalen issued an Order

for a More Definite Statement, warning Plaintiff that failing to provide one within

twenty-one days could result in a dismissal of her Complaint. Dkt. No. 5. Plaintiff

did not comply with Magistrate Judge Whalen’s December 14, 2018 Order.

Accordingly, on January 11, 2019, Magistrate Judge Whalen issued a Report and

Recommendation to Dismiss Plaintiff’s Complaint Sua Sponte.           Dkt. No. 8.

Plaintiff has not filed an objection to the Magistrate Judge’s Report and

Recommendation, and the time for filing one has expired.         See 28 U.S.C. §

636(b)(1)(C) (“Within fourteen days after being served with a copy, any party may



                                        -1-
serve and file written objections to such proposed findings and recommendations

as provided by the rules of the court.”). Upon review of the Magistrate Judge’s

Report and Recommendation, the Court concludes that the Magistrate reached the

correct conclusion.

      The Court therefore ACCEPTS and ADOPTS Magistrate Judge Whalen’s

January 11, 2019 Report and Recommendation [#8] as this Court’s findings of fact

and conclusions of law.      Plaintiff’s Complaint [#1] is hereby DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.



Dated:      February 27, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, February 27, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -2-
